Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Hwa Kim  on August 12, 2022.

The application has been amended as follows: 

AMENDMENTS TO THE TITLE

SUBSTRATE PROCESSING APPARATUS

AMENDMENTS TO THE CLAIMS

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


5. (Currently Amended)	The substrate processing apparatus of Claim 4, further comprising:
a controller configured to control the driving device,
wherein the driving device comprises a first driving unit configured to rotate the holding member to allow the polishing member to be rotated around a first axis, and a second driving unit configured to move the holding unit to allow the first axis to be moved along a circular orbit around a second axis which is parallel to the first axis,
the controller is further configured to control
the controller is further configured to control

6. (Currently Amended)	The substrate processing apparatus of Claim 1, further comprising:
a controller configured to acquire polishing information which indicates a polished state of the main surface of the substrate after the polishing is performed by the polishing member,
wherein the controller is further configured to determine


7. (Currently Amended)	The substrate processing apparatus of Claim 1, further comprising:
a controller configured to acquire abrasion information which indicates an abrasion state of at least one of the first dressing surface or the second dressing surface,
wherein the controller is further configured to determine


12. (Currently Amended)	The substrate processing apparatus of Claim 11, further comprising:
a controller configured to control the driving device,
wherein the driving device comprises a first driving unit configured to rotate the holding member to allow the polishing member to be rotated around a first axis, and a second driving unit configured to move the holding unit to allow the first axis to be moved along a circular orbit around a second axis which is parallel to the first axis,
the controller is further configured to control
the controller is further configured to control


Claim 9 has been cancelled.

Response to Arguments/Amendments
Claim Interpretation
The polishing member, first dressing member, and second dressing member are not interpreted under 35 USC 112(f) ore pre-AIA  35 USC 112,6th paragraph, because the claims recite sufficient structure. The “driving device”, “holding member”, “first driving unit” and “second driving units” will continue to be  interpreted under 35 USC 112(f) ore pre-AIA  35 USC 112,6th paragraph.
	Previously, claims 1-8 and 10-13 recited a “driving unit” this term has been amended to become “driving device”. The term “device” is interpreted as a generic placeholder with “driving” as the functional language. The term “driving device” is recited in claims 1-8 and 10-13. Driving device is interpreted as element 52 and according to [0049] of the original specification  includes a rotating device 53, rotating device 54, and an elevational driving unit 55.
	The term “holding member” is interpreted as rotary stage 531 and is recited in claims 1-8 and 10-13.
	The term “first driving unit” is recited in claims 5, 12, and 13 and is interpreted as rotary driving unit 532 and includes a rotational actuator see [0053] of the original specification.
The term “second driving unit” is recited in claims 5, 12, and 13 and is interpreted as rotary driving unit 542 and includes a rotational actuator see [0057] of the original specification.
The claim amendments necessitated the withdrawal of the rejections under 35 USC 112(a) and 35 USC 112(b).The previous rejection of claims 1-8 and 10-13 under 35 USC 112(a) or 35 USC 112 (pre-AIA ), first paragraph regarding the “driving unit” has been withdrawn as the claims have been amended to recited “driving device” which is found in the original specification and has sufficient corresponding structure and support to define this term.
The previous rejection of claims 1-8 and 10-13 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph regarding the “driving unit” has been withdrawn as the claims have been amended to recite “driving device” which is found in the original specification and has sufficient corresponding structure and support to define this term.
Applicant’s arguments, see the heading “Claim Rejections 35 USC 102 & 103, filed May 12, 2022, with respect to Bauman et al (US 2014/0308878) singly or in combination with Lan et al (US 2019/0152020) have been fully considered and are persuasive.  The rejections have been withdrawn as the prior art of record fails to teach or fairly switching the second state in which the first dressing surface and the second dressing surface come into contact with each other to perform the dressing of the first dressing surface as recited in claim 1. 

Allowable Subject Matter
Claims 1-8 and 10-13 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance
The prior art of record fails to teach or fairly a substrate processing apparatus with the combination of a polishing member with a polishing surface, a second dressing member with a second dressing surface that dresses the first dressing member with a first dressing surface, a holding member that holds the polishing member and the second dressing member, and a driving device that switches to a second state in which the first dressing surface and the second dressing surface come into contact with each other to perform the dressing of the first dressing surface as recited in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takiguchi et al (US 2018/0151343) teaches a substrate processing apparatus with polishing members (grindstones 63) and a first dressing member (dresser 86) to clean the grindstones.
	Lujan (US 2005/0282475) teaches multiple pad conditioning disks for CMP. The apparatus teaches polishing member (polishing pad 110), first dressing member (conditioning disk 115).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716